Citation Nr: 0411020	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel






INTRODUCTION

The veteran had active service from October 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board observes that the veteran's claim of entitlement to 
service connection for PTSD was first considered and denied by the 
RO in an unappealed March 1999 rating decision.  See 38 U.S.C.A. § 
7105(c) (West 2002) (if a notice of disagreement (NOD) is not 
filed within one year of notice of the RO's decision, the RO's 
determination becomes final and binding on the veteran based on 
the evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003), etc.  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003), etc.  And although the RO, in its 
more recent July 2002 decision at issue, did not initially 
determine whether new and material evidence had been received to 
reopen the claim, the Board must make this threshold preliminary 
determination, regardless, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  So the issue on appeal is 
whether new and material evidence has been received to reopen the 
claim for service connection for PTSD.



FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of his 
appeal has been obtained.

2.  In an unappealed March 1999 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.

3.  The additional evidence submitted since that March 1999 rating 
decision is cumulative of evidence previously of record and does 
not provide the facts necessary to substantiate the claim of 
service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA potentially 
applies to all claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for benefits 
under laws administered by VA.  The VCAA also requires that VA 
assist a claimant in obtaining that evidence unless there is no 
reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims.  The July 2002 rating 
decision appealed and the December 2002 statement of the case, as 
well as the April 2002 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  The 
RO also indicated it would review the information of record and 
determine what additional information was needed to process his 
claim.  And the April 2002 letter, in particular, apprised him of 
the type of information and evidence needed from him to support 
his claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
type of notice is what is specifically contemplated by the VCAA.  

While, in the April 2002 letter, the RO requested that the veteran 
identify and/or submit any supporting evidence within 60 days, the 
letter also informed him that he had up to one year from the date 
of that letter to submit additional evidence.  And more than one 
year has passed since that April 2002 VCAA letter.  See also the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)).  This new Act clarifies that VA may indeed make a 
decision on a claim before expiration of the one-year period 
following a VCAA notice, thereby effectively overturning the 
holding in a recent Federal Circuit case.  See Paralyzed Veterans 
of America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  In this regard, the 
veteran's service personnel records, service medical records, and 
VA medical records have been obtained.  In addition, the veteran 
was afforded several opportunities to submit additional evidence 
in support of his claim.  But he and his representative have not 
made the Board aware of any additional evidence that should be 
obtained prior to appellate review.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.

In addition, the April 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his claim 
for service connection in July 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that decision, the court 
held, among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in this 
case is the RO in Buffalo, and the RO did just that.  See 
VAOPGCPREC 
8-2003 (Dec. 22, 2003) (where VA receives a notice of disagreement 
(that raises a new issue) in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the Board 
finds that the duty to assist has been satisfied and the case is 
ready for appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

As already mentioned, the veteran's claim for service connection 
for PTSD was first considered and denied by the RO in a March 1999 
rating decision.  The claim was originally denied on the basis 
that none of the veteran's alleged stressors could be verified and 
there was no indication that he received any award or medal for 
involvement in combat-which, if he had, would in turn mean that 
his combat stressors would not have to be verified.  In making 
this determination, the RO relied upon his DD Form 214, a February 
1999 letter from the Headquarters of the U.S. Marine Corps, and 
his VA medical records.  His DD Form 214 (Armed Forces of the 
United States Report of Transfer or Discharge) showed that his 
military occupational specialty (MOS) was motor vehicle operator 
and that he was awarded the National Defense Service Medal, the 
Vietnamese Service Medal, the Vietnamese Campaign Medal, and the 
Vietnamese Cross of Gallantry.  The February 1999 letter from the 
Assistant Head of the Records Correspondence Section of the 
Department of the Navy, Headquarters United States Marine Corps, 
states that the veteran had provided insufficient information for 
the purpose of researching his claimed stressful incidents.  And 
his VA medical records, dated April 1998 through January 1999, 
indicated that he was treated for and diagnosed with PTSD.  

In March 2002, the veteran filed a petition to reopen his claim 
for service connection for PTSD.  The RO, however, treated his 
petition as an original claim of service connection, instead of a 
claim to reopen, and denied his petition in July 2002 because the 
evidence did not show a confirmed diagnosis of PTSD that met the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  The RO also denied the claim 
because there still was no evidence that a stressful experience 
had occurred in service, even if the diagnosis of PTSD was 
presumed to comply with DSM-IV.  The veteran filed an NOD in 
October 2002; the RO issued a statement of the case (SOC) in 
December 2002; and he perfected his appeal to the Board in March 
2003 by filing a timely VA Form 1-9.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claim to adjudicate 
it on a de novo basis.  See Barnett at 1384.  See, too, Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that no 
such evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is neither 
required nor permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where the 
RO found that there was such evidence, reopened the veteran's 
claim, and adjudicated it on its merits, without violating due 
process, any finding on the merits entered when new and material 
evidence has not been submitted "is a legal nullity."  See Butler, 
9 Vet. App at 171 (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO).  
See also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to be 
reopened, regardless of whether the previous action denying the 
claim was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the veteran's 
claim as one of entitlement to service connection for PTSD in the 
July 2002 rating decision.  Nevertheless, as previously discussed, 
the veteran's claim of service connection for PTSD was previously 
adjudicated by the RO and, thus, the appropriate disposition for 
the Board is to first determine whether new and material evidence 
has been presented to reopen the claim.  And only then, if there 
is new and material evidence, may the Board proceed to adjudicate 
the claim on the merits.

As a general rule, within one year from the date of mailing the 
notice of the RO's decision, an NOD must be filed in order to 
initiate an appeal of any issue adjudicated by the RO.  See 38 
U.S.C.A. § 7105(a), (b)(1).  If an NOD is not filed within one 
year of notice of the decision, the RO's determination becomes 
final and binding on the veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c).  In addition, where the 
veteran files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the SOC was mailed or within one year 
from the date of mailing the notice of the decision (by filing a 
VA Form 9 or equivalent statement), the RO's determination becomes 
final and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this case, the veteran did not file an NOD after the March 1999 
rating decision.  Therefore, that rating decision is final and 
binding on him based on the evidence then of record, and it is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard to 
this claim, it must be reopened and the former disposition of the 
claim reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence 
to be sufficient to reopen a previously denied claim, it must be 
both new and material.  If the evidence is new, but not material, 
the inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that new 
regulations redefine what constitutes "new and material evidence" 
and clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 38 C.F.R. §§ 
3.156(a), 3.159(c) (2003).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. At 45,620.  As the current claim was filed after that 
date, the new version of the regulation is applicable in this 
case.

Under the revised version of 38 C.F.R. § 3.156(a), new evidence is 
existing evidence not previously submitted to agency decision-
makers.  Material evidence is existing evidence that, by itself or 
when considered with the previous evidence of record, relates to a 
fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2003).  If all of these tests are satisfied, 
the claim must be reopened.

Additional evidence has been added to the record since the RO's 
March 1999 rating decision denying the veteran's claim of service 
connection for PTSD.  This evidence includes VA medical treatment 
records dated from January 1999 through April 2002 and the 
veteran's service personnel records.  His Sea and Air Travel-
Embarkation Slips show that he was in Vietnam from May 1969 
through November 1969.  A Combat History-Expeditions-Awards Record 
states that he participated in operations against the Vietcong in 
the Republic of Vietnam.  The VA medical records from the Bath and 
Buffalo, New York, VA Medical Centers (VAMC) indicate that he 
received treatment, including hospitalizations, for recurrent 
major depression and alcohol abuse.  In addition, a January 1999 
VA medical record noted diagnoses of PTSD and bipolar disorder.  
But according to a March 2002 discharge summary, the veteran 
denied combat exposure while in Vietnam.

This additional evidence does not provide a basis for reopening 
the claim because the veteran has not satisfied his threshold 
preliminary burden of presenting new and material evidence.  
Although his service personnel records and VA medical records are 
new, in that they were not previously of record, these records are 
not material to his claim for service connection for PTSD because 
these records do not address what was missing at the time of the 
March 1999 rating decision, even when considered with the other 
evidence as a whole and, thus, are cumulative.  What was missing 
at the time of the March 1999 RO rating decision was evidence 
suggesting the veteran was exposed to a verifiable stressor during 
his service in Vietnam and that he had been diagnosed with PTSD in 
conformity with DSM-IV.  The VA medical records refer only to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his current psychiatric disorders-which include not 
only PTSD, but also depression, a bipolar disorder, and alcohol 
abuse.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current condition 
are not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on new and 
material evidence.).

Likewise, the veteran's service personnel records merely show that 
he served in Vietnam and what operations he participated in, but 
do not verify any of his alleged stressors.  And he needs this 
independent verification because he admittedly did not have combat 
against enemy forces.  See 38 C.F.R. § 3.304(f).  Indeed, even he 
has conceded this in the course of being evaluated and treated.  
As such, his service personnel records and VA medical records are 
not both new and material because they do not show a causal 
relationship between his service in the military-and, in 
particular, a stressor, and any symptomatology or diagnoses 
related to his current psychiatric disorders, nor do they 
otherwise verify his alleged stressors.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board acknowledges that one of the operations listed in the 
veteran's service personnel records may have been one in which he 
was exposed to a stressful incident.  However, the Board has 
repeatedly requested that he provide more specific information 
regarding his alleged stressors, in order to permit additional 
research into them and he has failed to provide such information.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence.").  Merely reiterating previously made 
arguments, without this independent verification, is insufficient 
grounds to reopen his claim.  Cf. Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decisionmaker at time of prior final 
disallowance of the claim is not new evidence).  See also Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of for 
service connection for PTSD.  And in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for PTSD 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



